Title: To Thomas Jefferson from Alexander Garrett, 22 March 1823
From: Garrett, Alexander
To: Jefferson, Thomas


Dear Sir
Charlottesville
22d March 1823.
I send for your perusal, a letter recieved yesterday from Mr Brockenbrough stating the want of $500. to meet some pressing demands upon the University I also send a check for the $500. for your approval provided you consent to apply the $500. heretofore reserved to meet the freight &c. of the marble caps. as Mr B. proposes: there is yet a balance of the annuity of 23. undrawn, how much exactly I cannot say, we have drawn only $7000. this balance I presume will be about what Mr Brockenbrough states it, and can be drawn at any time, the caps &c. may arriveRespecty Your Mo ObtAlex: Garrett